Citation Nr: 0126975	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  95-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 1, 1988, for 
payment of Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1951 to February 1953.  He died in January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A son of the deceased veteran submitted a claim for 
educational benefits.  This claim has not yet been 
adjudicated by the RO and is not a matter which is subject to 
the Board's jurisdiction.  Accordingly, this claim is 
referred to the RO for appropriate action.

In August 1997, a hearing was held before a Board Member who 
has since retired and who will not be participating in the 
final decision of this Board.  A transcript of the testimony 
is of record.  In July 2001, a hearing was held at the RO 
before Gary L. Gick, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2001).  A transcript of the testimony is of record and a copy 
was sent to the appellant in October 2001.  She was notified 
that she had 30 days in which to make a motion to correct 
errors in the transcript.  No such motion has been received.  
The Board now proceeds with its review of the appeal.  


REMAND

At the July 2001 Board hearing, the appellant submitted a 
statement and numerous documents into evidence.  While some 
were duplicates of evidence which is already of record, other 
documents had not previously been considered.  Pursuant to 
the provisions of 38 C.F.R. § 20.1304(c) (2001), such 
evidence must be referred to the RO for review and the 
preparation of a Supplemental Statement of the Case (SSOC) 
unless such procedural right has been waived by the appellant 
or her representative, or unless the Board determines that 
the benefit to which the evidence relates may be allowed on 
appeal without such referral.  Here, the appellant 
specifically stated that she did not waive her right to have 
the RO consider the evidence.  The Board concludes that the 
evidence presented since the last SSOC must be returned to 
the RO for review and the preparation of another SSOC.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In a letter dated in April 2001, the 
RO advised the appellant of the VCAA and how it applied to 
her case, summarizing the evidence of record.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The appellant seeks an earlier effective date for DIC 
benefits.  One means to establish an earlier effective date 
is to show that a prior decision denying that claim contained 
clear and unmistakable error (CUE).  To establish a valid CUE 
claim, a claimant must demonstrate that either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  See Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314.  A claimant who 
merely disagrees with how the evidence was weighed by the 
adjudicator does not present a valid claim for CUE.  Id.  

CUE is the kind of error that "when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Unlike most claims for 
compensation which are interpreted broadly, an appellant who 
wishes to proceed under CUE must do so with specificity.  Id.  
The appellant must state what the alleged error is and why 
the result would have been manifestly different.  Id.  To 
merely recite the words "clear and unmistakable error" does 
not suffice to reasonably raise the issue of CUE.  Id. 

The failure of the RO to apply the benefit of the doubt 
doctrine can never be the basis for a finding of CUE.  See 
Russell, supra.  Moreover, "it must be clear from the face 
of the RO decision that a particular piece of highly 
probative evidence had not been considered in the RO's 
adjudication of the case."  Crippen v. Brown, 9 Vet. App. 
412, 421 (1996); see also Russell, 3 Vet. App. at 319 (Court 
found error in RO's having denied "the existence of evidence 
that did indeed exist and was a part of the claims file").  
Further, review of RO decisions from the 1950s indicates that 
they were generally briefer than more recent rating 
decisions, and often listed not much more than the most 
essential facts and the conclusion of whether or not service 
connection was granted.  

The lack of adequate reasons or bases in a final RO decision 
is not a valid ground for a CUE claim.  See Russell, 3 Vet. 
App. at 313-14 (CUE claims must be based on fact that correct 
facts were not before adjudicator or that statutory or 
regulatory provisions were incorrectly applied such that a 
favorable outcome would have been "undebatable"); see also 
Fugo, 6 Vet. App. at 43-44.  It was not until February 1990 
that ROs were required by statute to include the reasons for 
denying a claim in their decisions.  38 U.S.C.A. § 5104(b); 
Veterans' Benefits Amendments of 1989, Pub. L. No. 101-237, § 
115(a)(1), 103 Stat. 2062, 2065-66 (1989).  The requirement 
that the ROs list "a summary of the evidence considered" was 
first imposed by the Veteran's Benefits Amendments of 1989.  
Ibid.; see Eddy v. Brown, 9 Vet. App. 52, 58 (1996); Dolan v. 
Brown, 9 Vet. App. 358 (1996).  Where an RO had no obligation 
to recite fully the evidence considered, see ibid.; Eddy, 9 
Vet. App. at 58, the appellant must show that the RO had 
"actually denied the very existence of highly probative 
evidence".  Crippen, 9 Vet. App. at 421-22; see also Russell, 
supra.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim, with consideration of the 
testimony and evidence presented at the 
July 2001 hearing.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


